DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 04/29/2021, has been received and made ofrecord. In response to the Non-Final Office Action, dated 02/01/2021, Claims 1, 8, and 15-20 are amended, Claims 1-20 are pending in current application.

Response to Remarks/Arguments
Applicant's arguments filed on 04/29/2021 have been fully considered.
In the Arguments/Remarks: 
Re: Drawing/Specification Objections
Regarding drawing objections, the applicant‘s representative argues that “there is no requirement or guidance that requires descriptive text labels on numerically labeled non-rectangular box elements of the figure”. The examiner disagrees because this utility application contains a photograph (i.e., Figs. 1-2) of a view that is capable of being illustrated as a line drawing. Therefore, there is a drawing deficiency in Figs. 1-2 and the argument is moot. 
Additionally, further review of the Specification, filed on 01/29/2019, Para. [0019], [0021] and [0028] recites “the suspension elements 110a, 110b in Fig. 1”. However, there is no labeling of 110a and 110b are found in the Fig. 1.
Re: Rejection of the Claims Under 35 U.S.C. § 101
Rejections made under 35 USC § 101 have been withdrawn in view of claim amendments.
Re: Rejection of the Claims Under 35 U.S.C. § 112
Rejections made under 35 USC § 112 have been withdrawn in view of claim amendments.
Re: Claim interpretation Under 35 U.S.C. § 112(f)
	With regards to claim interpretation under 35 U.S.C. 112(f), the Applicant stated in pages 7 of the Applicant’s Remarks that the Applicant argues that claims 1 and 6 are not “means plus function” claims, 35 U.S.C. $112(f) does not apply. 
The examiner respectfully disagrees.  See 3-Prong analysis for identifying § 112(f) claim limitations:
(A) The claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) [i.e., claimed elements: “sensor input”, “weight determiner”, “roll calculator”, “roll threshold comparator” weight adjuster” in claim 1 and “force angle characteristics determiner” in claim 6] for performing the claimed function. 
(B) The term “means” or the generic placeholder [i.e., claimed elements: “sensor input” , “weight determiner”, “roll calculator”, “roll threshold comparator” weight adjuster” in claim 1 and “force angle characteristics determiner” in claim 6] are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that.”
(C) The term “means” or the generic placeholder [i.e., claimed elements: “sensor input” , “weight determiner”, “roll calculator”, “roll threshold comparator” weight adjuster” in claim 1 and “force angle characteristics determiner” in claim 6] are  not modified by sufficient structure, material, or acts for performing the claimed function. 
According to MPEP, section 2181(I)(A) states a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. However, 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply to the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks"). The claimed elements: “sensor input” , “weight determiner”, “roll calculator”, “roll threshold comparator” weight adjuster” in claim 1 and “force angle characteristics determiner” in claim 6]” are not the term that covers a broad class of structures or identifies the structures by their function, similar to "filters," "brakes," "clamp," "screwdriver," and "locks”, “printer” “display”. Therefore, the claimed elements: “sensor input”, “weight determiner”, “roll calculator”, “roll threshold comparator” weight adjuster” in claim 1 and “force angle characteristics determiner” in claim 6]” are non-structural generic placeholders and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 based on the above 3-Prong analysis for identifying § 112(f) claim limitations. Therefore, the examiner maintain the same claim interpretation.
Re: Rejection of the Claims Under 35 U.S.C. § 103 
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive or moot because the arguments do not apply to the references as used in the current rejection.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “weight determiner”, “roll calculator”, “roll threshold comparator”, “weight adjuster” in Claim 1; “threshold determiner”, “force angle characteristics determiner” in claim 6,  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “locating the mobile device” in claim 12 without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 cites "a roll threshold comparator to compare the body roll to a threshold; and a weight adjuster to, when the body roll satisfies the threshold, adjust the determined weight of the vehicle", wherein the particulars are not being specifically described within the specification.  A review of the publication, US 2019/0337523, of the instant application, Para. [0018], cites “the body roll is compared to a dynamically calculated roll threshold.  In some examples disclosed herein, if the body roll exceeds the roll threshold, a weight adjustment is determined”, and Para. [0044] cites “the roll threshold comparator 516 compares the calculated roll to a roll threshold.  For example, the roll threshold comparator 516 may compare the roll angle calculator by the roll calculator to the threshold determined by threshold determiner 520 to determine if the roll angle satisfies the threshold.” It simply cites “threshold” without any definite limit. Therefore, claim do not satisfy the written description requirement. Claims 8 and 15 also recites the similar limitation as discussed above without further define the phrase “threshold” and the specification simply cites “threshold” without any definite limit. Therefore, claims 8 and 15 also do not satisfy the written description requirement. Dependent claims 2, 4, 11, 16 and 17 cites the phrase “threshold” corresponding to an engagement of an anti-roll mechanism of the vehicle and/or “threshold” corresponds to a critical camber of a wheel of the vehicle. However, the specification fails to define the limit or range of the threshold value to adjust weight and control the vehicle. Claims 6, 13 and 19 cites “determine the threshold” and/or “determining the threshold” based on the sensor data. A review of the specification Para. [0046], cites “determine roll threshold” based on roll angle, right hide, critical chamber, static value of the make/model and/or suspension system” without any particulars. Therefore, claims 6, 13 and 19 also do not satisfy the written description requirement.


Claims 2-4, 6-7, 9-13, and 16-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency on the base claim.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-8, 11-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 8)
Step 1: Statutory Category?
Yes. The claim 8 is directed to "A method”.  

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 8 recites the limitations of: receiving sensor data; determining a weight of the vehicle; determining a body roll of the vehicle; comparing the body roll to a threshold; and adjusting the determined weight of the vehicle. The highlighted elements are considered to be directed to mental processes and mathematical exception.  Determining a weight of the vehicle encompasses mental calculation or observation of the weight of the vehicle based on visual feedback or known data from strain gauges or weight sensors. Determining a body roll of the vehicle encompasses mental calculation or observation of potential body roll of the vehicle based on observed distributed weight of said vehicle. Comparing the body roll to a threshold encompasses mental comparison of potential body to known roll threshold.
Adjusting the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle encompasses mental calculation, observation and/or mathematical manipulation.  Adjustment to the determined weight could be done mentally or via pen and paper.  This step also covers mathematical manipulation per the described formula within the specification.
These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process but for the recitation of “sensors”.  That is, other than reciting “sensors” nothing in the claim elements precludes the step from practically being performed in the mental process.    Adjusting the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle encompasses mental calculation, observation and/or mathematical manipulation.  Adjustment to the determined weight could be done mentally or via pen and paper.  This step also covers mathematical manipulation per the described formula within the specification.

Step 2A—Prong 2:  Practical Application?
	No. The claim recites additional elements of steps of “receiving sensor data from sensor”, and “adjusting the determining weight of the vehicle”. The receiving steps from the sensors is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity, and adjusting the determined weight amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps of “determining weight, determining body roll, comparing body roll and adjusting weight” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Analysis (Claim 1)
Step 1: Statutory Category?
Yes. The claim 1 is directed to "An apparatus”.  

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 1 recites the limitations of: a sensor input to receive sensor data from sensors of a vehicle; a weight determiner to determine a weight of the vehicle based on the sensor data; a roll calculator to determine a body roll of the vehicle based on the sensor data; a roll threshold comparator to compare the body roll to a threshold; and a weight adjuster to, [[if]] when the body roll satisfies the threshold, adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle. The highlighted elements are considered to be directed to mental processes and mathematical exception.  Determine a weight of the vehicle encompasses mental calculation or observation of the weight of the vehicle based on visual feedback or known data from strain gauges or weight sensors. Determine a body roll of the vehicle encompasses mental calculation or observation of potential body roll of the vehicle based on observed distributed weight of said vehicle. Compare the body roll to a threshold encompasses mental comparison of potential body to known roll threshold.
Adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle encompasses mental calculation, observation and/or mathematical manipulation.  Adjustment to the determined weight could be done mentally or via pen and paper.  This step also covers mathematical manipulation per the described formula within the specification.
These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process but for the recitation of “sensor input, weight determiner, roll calculator, roll threshold comparator, weigh adjuster”.  That is, other than reciting “sensor input, weight determiner, roll calculator, roll threshold comparator, weigh adjuster” nothing in the claim elements precludes the step from practically being performed in the mental process.    Adjusting the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle encompasses mental calculation, observation and/or mathematical manipulation.  Adjustment to the determined weight could be done mentally or via pen and paper.  This step also covers mathematical manipulation per the described formula within the specification.

Step 2A—Prong 2:  Practical Application?
	No. The claim recites additional elements “sensor input, weight determiner, roll calculator, roll threshold comparator, weigh adjuster”. The receiving steps from the sensors is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity, and the steps of “determine a weight of the vehicle, determine a body roll of the vehicle, compare the body roll to a threshold, adjust the determined weight of the vehicle” amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Analysis (Claim 15)
Step 1: Statutory Category?
Yes. The claim 15 is directed to "An non-transitory machine-readable storage medium”.  

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 1 recites the limitations of: receive sensor data from sensors of a vehicle; determine a weight of the vehicle based on the sensor data; determine a body roll of the vehicle based on the sensor data; compare the body roll to a threshold; and when the body roll satisfies the threshold, adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle. The highlighted elements are considered to be directed to mental processes and mathematical exception.  Determine a weight of the vehicle encompasses mental calculation or observation of the weight of the vehicle based on visual feedback or known data from strain gauges or weight sensors. Determine a body roll of the vehicle encompasses mental calculation or observation of potential body roll of the vehicle based on observed distributed weight of said vehicle. Compare the body roll to a threshold encompasses mental comparison of potential body to known roll threshold.
Adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle encompasses mental calculation, observation and/or mathematical manipulation.  Adjustment to the determined weight could be done mentally or via pen and paper.  This step also covers mathematical manipulation per the described formula within the specification.
These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process but for the recitation of “processor and sensors”.  That is, other than reciting “processor, and sensor”, nothing in the claim elements precludes the step from practically being performed in the mental process.    Adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle encompasses mental calculation, observation and/or mathematical manipulation.  Adjustment to the determined weight could be done mentally or via pen and paper.  This step also covers mathematical manipulation per the described formula within the specification.

Step 2A—Prong 2:  Practical Application?
	No. The claim recites additional elements “processor and sensor”. The receiving steps from the sensors is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity, and the steps of “determine a weight of the vehicle, determine a body roll of the vehicle, compare the body roll to a threshold, adjust the determined weight of the vehicle” amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Dependent Claims 2-7, 9-14 and 16-20 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Therefore, Claims 2-7, 9-14 and 16-20  are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner’s Note
The examiner initiated a call to the applicant’s representative and informed the applicant’s representative that the examiner forgot to reject claims previously under 35 USC 101, abstract idea. For compact prosecution, the examiner proposed an amendment. The applicant refused the examiner’s proposed amendments and requested for an office action.
The examiner would believe that the amended independent claims 1, 5-8, 11 and 12 to be allowable if they overcome the rejection under 35 USC 101, 112(b) and 112(a), set forth in this office action, and the respective dependent claims would be allowable by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Subbian et al. (US 2006/0064218) (hereinafter Subbian) in view of Kotulla et al. (US 2004/0245732) (hereinafter Kotulla).

Claim 1. Subbian teaches an apparatus (see Abstract, Para. [0005]-[0006], discloses “rollover detection systems”, and/or see Para. [0012], Fig. 1, “a rollover sensing system 105”), comprising:
a sensor input (see Para. [0012], “Rollover sensing system 105 comprises a control circuit 115”, which is construed as sensing input) to receive sensor data from sensors of a vehicle (See Abstract and/or at least Para. [0006], [0014], “control circuit 115 receives signals from the sensors”, and/or see Para. [0023], “a plurality of data signals from various sensors may be received at 410”); 
a weight determiner to determine a weight of the vehicle based on the sensor data (see Para. [0013], “vehicle weight sensor 160 may comprise multiple sensors 160a, 160b, 160c to record vehicle weight data in different areas of vehicle 100”); 
a roll calculator to determine a body roll of the vehicle based on the sensor data (see Para. [0011], discloses “systems determining if a rollover is occurring, and/or detecting (or sensing) a rollover event”. Additionally, see Para. [0012], “roll angle and side slip angle data may be sensed or may be a calculation based on one or more other sensor signals”); 
Subbian teaches in Para. [0012], “roll angle and side slip angle data may be sensed or may be a calculation based on one or more other sensor signals”, and in Para. [0018]-[0020], discloses “a threshold is based on the amount of potential energy needed to overcome the kinetic energy of a vehicle to roll a vehicle, and if the kinetic energy (E2) is greater than the potential energy (E1), then a vehicle rollover event will occur.  In determining the conditions under which a vehicle rollover may occur using a kinetic energy based threshold, and see Para. [0022], “a threshold is utilized by the embodiments of the present invention to detect when a rollover event is occurring”, but he does not explicitly spell out, wherein:
a roll threshold comparator to compare the body roll to a threshold; and 
a weight adjuster to, when the body roll satisfies the threshold, adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle.”
However, Kotulla teaches a roll threshold comparator to compare the body roll to a threshold (See Para. [0020], “measuring the roll angle and comparing it to a predicted roll angle [i.e., threshold]”); and 
a weight adjuster to, when the body roll satisfies the threshold, adjust the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle (See Para. [0020], “a true balance can be chosen to maximise the combination of comfort and stability of the vehicle”. Additionally, see Para. [0003], “the input causes a load change in the roll stiffness means at each end of the vehicle, which helps distribute the loads into the vehicle, reduce the peak loads [i.e., adjust weight of the vehicle] at the input point and reduce the change in effective roll moment distribution due to the way the input loads are shared between the wheels”. Furthermore, see Para. [0009], “determine the load on the rear axle”). The examiner notes that the prior art, Kotulla discloses the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature to further improve comfort and stability of the vehicle.

Claim 2.    The teaching of Subbian as modified by the teaching of Kotulla teaches the apparatus of claim 1, wherein the threshold corresponds to an engagement of an anti-roll mechanism of the vehicle (see Subbian, Para. [0018], discloses “threshold is based on the amount of potential energy needed to overcome the kinetic energy of a vehicle and prevent a roll of the vehicle”, hence the threshold corresponds to an engagement of an anti-roll mechanism of the vehicle”).

Claim 3.    The teaching of Subbian as modified by the teaching of Kotulla teaches the apparatus of claim 2, wherein the anti-roll mechanism is a stay bar (see Kotulla, Para. [0002], [0012], discloses “anti-roll bars of the suspension”). The examiner notes that the secondary art, Kotulla discloses the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature in order to stabilize the front and rear wheels and thereby prevent vehicle body from rolling. 

Claim 5.    The teaching of Subbian as modified by the teaching of Kotulla teaches the apparatus of claim 1, wherein the sensors of the vehicle include at least one of a ride height sensor, a tilt sensor, an accelerometer or a stay bar strain gauge (see Subbian, Para. [0012], discloses “ride height sensor, accelerometer”).

Claim 6.    The teaching of Subbian as modified by the teaching of Kotulla teaches the apparatus of claim 1, further including:
a threshold determiner to determine the threshold of the vehicle based on the sensor data (See Subbian, at least Para. [0014], “Control circuit 115 may be adapted to determine an initial rollover threshold in response to nominal vehicle values including center of gravity height, track width, vehicle mass (including any payload), vehicle moment of inertia, sprung mass moment of inertia, and suspension characteristics”, wherein  vehicle mass is a sensor data, and/or Para. [0023], “determining an initial rollover threshold with nominal vehicle data”); and
a force angle characteristic determiner to determine the properties of the suspension system (see Kotulla, Para. [002], discloses the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature in order to provide control of the handling balance of the vehicle for comfort and stability).

Claim 8.    Subbian teaches a method (see the Abstract and/or Para. [0001], discloses “intelligent method for detecting automobile rollovers) comprising:
receiving sensor data from sensors of a vehicle (See Abstract and/or at least Para. [0006], [0014], “control circuit 115 receives signals to from the sensors”);
determining a weight of the vehicle based on the sensor data (see Para. [0013], “vehicle weight sensor 160 may comprise multiple sensors 160a, 160b, 160c to record vehicle weight data in different areas of vehicle 100”); 
determining a body roll of the vehicle based on the sensor data (see Para. [0011], discloses “systems determining if a rollover is occurring, and/or detecting (or sensing) a rollover event”. Additionally, see Para. [0012], “roll angle and side slip angle data may be sensed or may be a calculation based on one or more other sensor signals”); 
Subbian teaches in Para. [0012], “roll angle and side slip angle data may be sensed or may be a calculation based on one or more other sensor signals”, and in Para. [0018]-[0020], discloses “a threshold is based on the amount of potential energy needed to overcome the kinetic energy of a vehicle to roll a vehicle, and if the kinetic energy (E2) is greater than the potential energy (E1), then a vehicle rollover event will occur.  In determining the conditions under which a vehicle rollover may occur using a kinetic energy based threshold, and see Para. [0022], “a threshold is utilized by the embodiments of the present invention to detect when a rollover event is occurring”, but he does not explicitly spell out, wherein:
comparing the body roil to a threshold; and
when the body roll satisfies the threshold, adjusting the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle.
However, Kotulla teaches, comparing the body roil to a threshold (See Para. [0020], “measuring the roll angle and comparing it to a predicted roll angle [i.e., threshold]”); and 
when the body roll satisfies the threshold, adjusting the determined weight of the vehicle based on the determined body roll and properties of a suspension system of the vehicle (See Para. [0020], “a true balance can be chosen to maximise the combination of comfort and stability of the vehicle”. Additionally, see Para. [0003], “the input causes a load change in the roll stiffness means at each end of the vehicle, which helps distribute the loads into the vehicle, reduce the peak loads [i.e., adjust weight of the vehicle] at the input point and reduce the change in effective roll moment distribution due to the way the input loads are shared between the wheels”. Furthermore, see Para. [0009], “determine the load on the rear axle”). The examiner notes that the prior art, Kotulla discloses the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature to further improve comfort and stability of the vehicle.

Claim 9.    The teaching of Subbian as modified by the teaching of Kotulla teaches the method of claim 8, wherein the threshold corresponds to an engagement of an antiroll mechanism of the vehicle (see Subbian, Para. [0018], discloses “threshold is based on the amount of potential energy needed to overcome the kinetic energy of a vehicle and prevent a roll of the vehicle”, hence the threshold corresponds to an engagement of an anti-roll mechanism of the vehicle”).

Claim 10.    The teaching of Subbian as modified by the teaching of Kotulla teaches the method of claim 9, wherein the anti-roll mechanism is a stay bar (see Kotulla, Para. [0002], [0012], discloses “anti-roll bars of the suspension”). The examiner notes that the secondary art, Kotulla discloses the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature in order to stabilize the front and rear wheels and thereby prevent vehicle body from rolling. 

Claim 12.    The teaching of Subbian as modified by the teaching of Kotulla teaches the method of claim 8, wherein the sensors of the vehicle include at least one of a ride height sensor, a tilt sensor, an accelerometer or a stay bar strain gauge (see Subbian, Para. [0012], discloses “ride height sensor, accelerometer”).

Claim 13.    The teaching of Subbian as modified by the teaching of Kotulla teaches the method of claim 8, further including:
determining the threshold of the vehicle based on the sensor data See Subbian, at least Para. [0014], “Control circuit 115 may be adapted to determine an initial rollover threshold in response to nominal vehicle values including center of gravity height, track width, vehicle mass (including any payload), vehicle moment of inertia, sprung mass moment of inertia, and suspension characteristics”, wherein  vehicle mass is a sensor data, and/or Para. [0023], “determining an initial rollover threshold with nominal vehicle data”); and 
determining the properties of the suspension system (see Kotulla, Para. [002], discloses the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature in order to provide control of the handling balance of the vehicle for comfort and stability).

Claim 15.    Subbian teaches a tangible machine-readable storage medium including instructions which, when executed, cause a processor (see Para. [0014], discloses “Control circuit 115 may be microprocessor based, or may be implemented with 
software, hardware” wherein machine-readable storage medium is inherent feature) to at least:
receive sensor data from sensors of a vehicle (See Abstract and/or at least Para. [0006], [0014], “control circuit 115 receives signals to from the sensors”); 
determine a weight of the vehicle based on the sensor data (see Para. [0013], “vehicle weight sensor 160 may comprise multiple sensors 160a, 160b, 160c to record vehicle weight data in different areas of vehicle 100”); 
determine a body roll of the vehicle based on the sensor data (see Para. [0011], discloses “systems determining if a rollover is occurring, and/or detecting (or sensing) a rollover event”. Additionally, see Para. [0012], “roll angle and side slip angle data may be sensed or may be a calculation based on one or more other sensor signals”); 
Subbian teaches in Para. [0012], “roll angle and side slip angle data may be sensed or may be a calculation based on one or more other sensor signals”, and in Para. [0018]-[0020], discloses “a threshold is based on the amount of potential energy needed to overcome the kinetic energy of a vehicle to roll a vehicle, and if the kinetic energy (E2) is greater than the potential energy (E1), then a vehicle rollover event will occur.  In determining the conditions under which a vehicle rollover may occur using a kinetic energy based threshold, and see Para. [0022], “a threshold is utilized by the embodiments of the present invention to detect when a rollover event is occurring”, but he does not explicitly spell out, wherein:
compare the body roll to a threshold; and
when the body roll satisfies the threshold, adjust the determined weight of the vehicle based the determined body roll and properties of a suspension system of the vehicle.
However, Kotulla teaches, compare the body roll to a threshold (See Para. [0020], “measuring the roll angle and comparing it to a predicted roll angle [i.e., threshold]”); and 
when the body roll satisfies the threshold, adjust the determined weight of the vehicle based the determined body roll and properties of a suspension system of the vehicle (See Para. [0020], “a true balance can be chosen to maximise the combination of comfort and stability of the vehicle”. Additionally, see Para. [0003], “the input causes a load change in the roll stiffness means at each end of the vehicle, which helps distribute the loads into the vehicle, reduce the peak loads [i.e., adjust weight of the vehicle] at the input point and reduce the change in effective roll moment distribution due to the way the input loads are shared between the wheels”. Furthermore, see Para. [0009], “determine the load on the rear axle”). The examiner notes that the prior art, Kotulla discloses the general conditions of the claim invention, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature to further improve comfort and stability of the vehicle.
Claim 16.    The teaching of Subbian as modified by the teaching of Kotulla teaches the tangible machine-readable storage medium of claim 15, wherein the threshold corresponds to an engagement of an anti-roll mechanism of the vehicle (see Subbian, Para. [0018], discloses “threshold is based on the amount of potential energy needed to overcome the kinetic energy of a vehicle and prevent a roll of the vehicle”, hence the threshold corresponds to an engagement of an anti-roll mechanism of the vehicle”).

Claim 18.    The teaching of Subbian as modified by the teaching of Kotulla teaches the tangible machine-readable storage medium of claim 15, wherein the sensors of the vehicle include at least one of a ride height sensor, a tilt sensor, an accelerometer or a stay bar strain gauge (see Subbian, Para. [0012], discloses “ride height sensor, accelerometer”).

Claim 19.    The teaching of Subbian as modified by the teaching of Kotulla teaches the tangible machine-readable storage medium of claim 15, further including: 
determining the threshold of the vehicle based on the sensor data (See Subbian, at least Para. [0014], “Control circuit 115 may be adapted to determine an initial rollover threshold in response to nominal vehicle values including center of gravity height, track width, vehicle mass (including any payload), vehicle moment of inertia, sprung mass moment of inertia, and suspension characteristics”, wherein  vehicle mass is a sensor data, and/or Para. [0023], “determining an initial rollover threshold with nominal vehicle data”); and
determining the properties of the suspension system (see Kotulla, Para. [002], discloses the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian with the teaching of Kotulla to deploy the claim feature in order to provide control of the handling balance of the vehicle for comfort and stability).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Subbian et al. (US 2006/0064218) (hereinafter Subbian) in view of Kotulla et al. (US 2004/0245732) (hereinafter Kotulla) and further in view of Kyrtsos (US 6,275,753).

Claim 4.    The teaching of Subbian as modified by the teaching of Kotulla teaches the apparatus of claim 1, wherein Kotulla, discloses in Para. [0012], “an anti-roll bar with adjustable stiffness through using at least two hydraulic chambers which can work against a resilient accumulator, the chambers varying in volume inversely proportionally to each other and displacing in a direction depending on the roll moment”, but they do not explicitly spell, the threshold corresponds to a critical camber of a wheel of the vehicle. However, in the same field of endeavor, Kyrtsos teaches, the threshold corresponds to a critical camber of a wheel of the vehicle (See at least Abstract, Col. 2, lines 16-37, “monitoring the number of revolutions for each of the steering wheels, determining an alignment function based on the number of revolutions, comparing the alignment function to a predetermined threshold, and detecting misalignment of the steering wheels if the alignment function differs from the predetermined threshold by a predetermined amount”).
The examiner notes that the secondary art, Kystsos discloses the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian in view of the teaching of Kotulla and with the teaching Kyrtsos to deploy the claim feature in order to achieve minimum tire wear, maximum component life, and ease of steering.

Claim 11.    The teaching of Subbian as modified by the teaching of Kotulla teaches the method of claim 8, wherein Kotulla, discloses in Para. [0012], “an anti-roll bar with adjustable stiffness through using at least two hydraulic chambers which can work against a resilient accumulator, the chambers varying in volume inversely proportionally to each other and displacing in a direction depending on the roll moment”, but they do not explicitly spell, wherein the threshold corresponds to a critical camber of a wheel of the vehicle. However, in the same field of endeavor, Kyrtsos teaches, the threshold corresponds to a critical camber of a wheel of the vehicle (See at least Abstract, Col. 2, lines 16-37, “monitoring the number of revolutions for each of the steering wheels, determining an alignment function based on the number of revolutions, comparing the alignment function to a predetermined threshold, and detecting misalignment of the steering wheels if the alignment function differs from the predetermined threshold by a predetermined amount”).
The examiner notes that the secondary art, Kyrtsos discloses the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian in view of the teaching of Kotulla and with the teaching Kyrtsos to deploy the claim feature in order to achieve minimum tire wear, maximum component life, and ease of steering.

Claim 17.    The teaching of Subbian as modified by the teaching of Kotulla teaches the tangible machine-readable storage medium of claim 15, wherein Kotulla, discloses in Para. [0012], “an anti-roll bar with adjustable stiffness through using at least two hydraulic chambers which can work against a resilient accumulator, the chambers varying in volume inversely proportionally to each other and displacing in a direction depending on the roll moment”, but they do not explicitly spell, wherein the threshold corresponds to a critical camber of a wheel of the vehicle. However, in the same field of endeavor, Kyrtsos teaches, wherein the threshold corresponds to a critical camber of a wheel of the vehicle (See at least Abstract, Col. 2, lines 16-37, “monitoring the number of revolutions for each of the steering wheels, determining an alignment function based on the number of revolutions, comparing the alignment function to a predetermined threshold, and detecting misalignment of the steering wheels if the alignment function differs from the predetermined threshold by a predetermined amount”).
The examiner notes that the secondary art, Kyrtsos discloses the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian in view of the teaching of Kotulla and with the teaching Kyrtsos to deploy the claim feature in order to achieve minimum tire wear, maximum component life, and ease of steering.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subbian et al. (US 2006/0064218) (hereinafter Subbian) in view of I Kotulla et al. (US 2004/0245732) (hereinafter Kotulla) and further in view of Messih et al. (US 2007/0017727) (hereinafter Messih).

Claim 7.    The teaching of Subbian as modified by the teaching of Kotulla teaches the apparatus of claim 1, wherein Kotulla discloses in Para. [0003], “the input causes a load change in the roll stiffness means at each end of the vehicle, which helps distribute the loads into the vehicle, reduce the peak loads [i.e., adjust weight of the vehicle] at the input point and reduce the change in effective roll moment distribution due to the way the input loads are shared between the wheels”. Furthermore, see Kotulla, Para. [0009], “determine the load on the rear axle”, but they do not explicitly spell out, wherein a vehicle system interface to adjust a driving characteristics based on the adjusted weight. 
However, Messih teaches, a vehicle system interface to adjust a driving characteristics based on the adjusted weight (see at least the Abstract, Para. [0013]-[0014], discloses “A vehicle characteristic, such as the ride, comfort and handling, is adjusted in response to the added mass”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian in view of the teaching of Kotulla and with the teaching Messih to deploy the claim feature and thereby, control roll stability system for safety.

Claim 14.    The teaching of Subbian as modified by the teaching of Kotulla teaches the method of claim 8, wherein Kotulla discloses in Para. [0003], “the input causes a load change in the roll stiffness means at each end of the vehicle, which helps distribute the loads into the vehicle, reduce the peak loads [i.e., adjust weight of the vehicle] at the input point and reduce the change in effective roll moment distribution due to the way the input loads are shared between the wheels”. Furthermore, see Kotulla, Para. [0009], “determine the load on the rear axle”, but they do not explicitly spell out, adjusting a driving characteristic based on the adjusted weight.
However, Messih teaches, adjusting a driving characteristic based on the adjusted weight (see at least the Abstract, Para. [0013]-[0014], discloses “A vehicle characteristic, such as the ride, comfort and handling, is adjusted in response to the added mass”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian in view of the teaching of Kotulla and with the teaching Messih to deploy the claim feature and thereby, control roll stability system for safety.

Claim 20.    The teaching of Subbian as modified by the teaching of Kotulla teaches the tangible machine-readable storage medium of claim 15, wherein Kotulla discloses in Para. [0003], “the input causes a load change in the roll stiffness means at each end of the vehicle, which helps distribute the loads into the vehicle, reduce the peak loads [i.e., adjust weight of the vehicle] at the input point and reduce the change in effective roll moment distribution due to the way the input loads are shared between the wheels”. Furthermore, see Kotulla, Para. [0009], “determine the load on the rear axle”, but they do not explicitly spell out, adjusting a driving characteristic based on the adjusted weight.
However, Messih teaches, adjusting a driving characteristic based on the adjusted weight (see at least the Abstract, Para. [0013]-[0014], discloses “A vehicle characteristic, such as the ride, comfort and handling, is adjusted in response to the added mass”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Subbian in view of the teaching of Kotulla and with the teaching Messih to deploy the claim feature and thereby, control roll stability system for safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664